Carley, Judge.
Appellee Garner brought a dispossessory action against appellant Forrest, alleging that she was a tenant at sufferance and holding over after foreclosure. Forrest appeals from the trial court’s order granting Garner a writ of possession and awarding him “the sum of $35,000.00 foreclosure proceeds.”
The case was tried in the State Court of Fulton County without a jury. Appellant contends that the trial court erred by failing to make findings of fact and conclusions of law. The trial court was required to set forth findings of fact and conclusions of law pursuant to Code Ann. § 81A-152 (a). Smith v. Public Storage, Inc., 163 Ga. App. 455 (294 SE2d 685) (1982); Smith v. Mack, 161 Ga. App. 95 (289 SE2d 299) (1982). See Code Ann. § 24-2107a. The record shows that findings of fact and conclusions of law were not made, and does not show that they were waived. Accordingly, the case is remanded with direction that the trial court vacate the judgment and prepare, or cause to be prepared, appropriate findings of fact and conclusions of law. Public Storage, 163 Ga. App. 455, supra; Mack, 161 Ga. App. at 96, supra; Bob Bennett Enterprises v. Trust Co. Bank, 153 Ga. App. 344 (265 SE2d 311) (1980).
Because the judgment must be remanded for further proceedings, it is unnecessary for us to consider appellant’s other *397enumerations of error.
Decided November 15, 1982.
Leroy Baldwin, for appellant.
William H. Barber, T. Charles Allen, for appellee.

Appeal remanded with direction.


Quillian, C. J., and Shulman, P. J., concur.